DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 11/5/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 11/5/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Enfish in how the instant claims provide benefits over conventional online marketplaces and are patent eligible. The Applicant also cites the Berkheimer Memo in that the Examiner is required to provide evidence to show that the recites claim elements are well-understood, routine, and conventional computer functions. 
Examiner respectfully disagrees. The alleged improvements are only to the abstract idea itself. Enabling providers to more accurately price their services and expand their service areas are wholly directed to a commercial process, which is an abstract idea and patent ineligible as being under the abstract grouping of certain methods of organizing human activity. The instant claims do not integrate the abstract idea into a practical application of technology or provide significantly more than the abstract idea. The additional limitations of the dependent claims only further expand on the abstract idea and merely provide further patent ineligible subject matter. There is no technology that is integral in the performance of the abstract idea, and any technology recited are only to provide a general link to a technical environment. The comparisons to Enfish are also inapposite. The court decided that the claims of Enfish were allowable because the claims were clearly directed to a specific improvement to the way computers operate embodied in a “self-referential table”, which functioned differently than conventional databases. While business methods are not excluded categories, abstract ideas are patent ineligible. As discussed above, the instant claims fall under the abstract grouping of certain methods of organizing human activity. 
 The Examiner had also cited to MPEP 2106.05(d)(II) in the previous Office Action for evidence that the computer functions involved in the claims are well-understood, routine, and conventional. The instant claims merely utilize the well-understood computer functions of receiving or transmitting data over a 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 11/5/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Notably, Applicant argues that it would not have been obvious to combine the various references as Streich addresses the problem of generating thousands of results even when the customer uses very specific search terms which in not analogous to the instant invention, which provides a tool to allow vendors to easily define multiple coverage areas. Further arguments are made that the additional teaching references are not analogous art and would not have been obvious to combine with the Gura and Streich. Additionally, Applicant argues that neither Gura or Streich discloses the claimed features of designating one or more type of services in the geographic coverage area and designating rates in those areas.
Examiner respectfully disagrees. While Streich addresses the generating of thousands of results even when using very specific search terms, this is only the difference between the provider side to the client side to find vendors in the desired area through the establishment of coverage areas. As disclosed in the Applicant’s arguments, the instant claims seek to enable providers to accurately price their services and areas, and to provide customer with more accurate information about what service providers are available in a particular location. As such, it would be obvious for vendors to be able to set up their coverage areas and rates, and have that be relayed to their customers when they search for goods/services. The Miller, Gajakosh, and Kagiwada references are analogous art as al the references are directed to the planning and information of a business of a merchant/service provider. Miller is directed to the scheduling of services/tasks, Gajakosh is directed to estimating costs for a business, and Kagiwada is directed to managing transactions. All the references are directed to the conducting and establishing of a service provider.
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to a system, which is an apparatus. Claims 11-20 are directed to a method, which is a process. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of setting services and rates to geographic areas:
one or more geographic coverage areas within which the provider offers services, 
one or more types of services offered by the provider in each of the one or more coverage areas,
define one or more customized geographic coverage areas in which the provider offers or desires to offer services via the online marketplace by drawing the boundaries of the geographic coverage area on a map; 
designate, for each of the one or more geographic coverage area, one or more types of services that the provider offers or desires to offer in the geographic coverage area; and 
designate, for each of the one or more geographic coverage areas, one or more rates charged by the provider for each of the one or more types of services that the provider offers or desires to offer in the geographic coverage area.

The recited limitations above set forth the process for setting types of services and rates in geographical areas. These limitations amount to certain methods of organizing human activity, including 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
one or more processors;
a database accessible by the one or more processors and configured for storing service information about services offered by a provider in the marketplace, wherein the service information includes: 
a computer-readable memory accessible by the one or more processors, the computer readable memory including programming instructions for displaying on a computer device of a provider one or more webpages
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite processors and a database, the specification describes the devices used in the claims as any device suitable for communication over the Internet, such as desktop 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (designate types of services…, designate rates charged…, etc.), performing repetitive calculations, and storing and retrieving information in memory (storing service information…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 11 (method), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claim 11 is rejected for at least similar rationale as discussed above.

Thus, dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Gura (US 20150287084 A1) in view of Streich (US 20110320319 A1).

Regarding Claim 1: Gura discloses a system comprising:
a database accessible by the one or more processors and configured for storing service information about services offered by a provider in the marketplace, wherein the service information includes: 
one or more geographic coverage areas within which the provider offers services, 
one or more types of services offered by the provider in each of the one or more coverage areas, and 
one or more rates charged by the provider for each of the one or more types of services offered by the provider in each of the one or more coverage areas;
Gura discloses a database that contains merchant information, such as the types of products or services offered, prices, delivery range, and rates as determined by neighborhood (Gura: [0010]; [0030]; [0033] [0056]; see also: [0024]; [0026]).
a computer-readable memory accessible by the one or more processors, the computer readable memory including programming instructions for displaying on a computer device of a provider one or more webpages configured to enable the provider to: 
define one or more customized geographic coverage areas in which the provider offers or desires to offer services via the online marketplace; 
designate, for each of the one or more geographic coverage area, one or more types of services that the provider offers or desires to offer in the geographic coverage area; and 
designate, for each of the one or more geographic coverage areas, one or more rates charged by the provider for each of the one or more types of services that the provider offers or desires to offer in the geographic coverage area.
Gura discloses where the merchants to designates neighborhoods or zones where delivery service is available, and setting various fees for different zones or neighborhoods (Gura: [0056]; [0033]).

Gura does not explicitly teach by drawing the boundaries of the geographic coverage area on a map; Notably, however, Gura does disclose designating zones or neighborhoods (Gura: [0056]).
To that accord, Streich does teach by drawing the boundaries of the geographic coverage area on a map; Streich teaches where a provider can define an area with multiple ploygons in which they are willing to perform services on a map (Streich: [0176-0179]; see also: [0182]; [0197]; Fig. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the defining of the coverage by drawing the area on a map to the invention of Gura. One of ordinary skill in the art would have been motivated to do so in order to give the consumer more efficient searches for local services without looking through thousands of results that are not as relevant (Streich: [0003]).

Regarding Claim 2: Gura in view of Streich discloses the limitations of claim 1 above.
Gura further discloses enabling the provider to designate a first rate for a type service to be provided in a first coverage area and a different second rate for the same type for services to be provided in a second coverage area. Gura discloses setting various fees for delivery by neighborhoods or zones, such as neighborhoods or zones where delivery is free and other neighborhoods or zones where delivery is available for a fee (Gura: [0056]; [0033]).


Regarding Claim 3: Gura and Streich discloses the limitations of claim 1 above.
Gura does not explicitly teach display a menu for accessing a drawing tool configured to enable the provider to define boundaries of the one or more customized geographic areas by drawing an area on the map in the shape of a square, circle or polygon. Notably, however, Gura does disclose designating neighborhoods or zones (Gura: [0056]).
To that accord, Streich does teach display a menu for accessing a drawing tool configured to enable the provider to define boundaries of the one or more customized geographic areas by drawing an area on the map in the shape of a square, circle or polygon. Streich teaches drawing a polygon to define areas where the provider will provide their service (Streich: [0176-0179]; see also: [0182]; [0197]; Fig. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the drawing a square, circle, or polygon on the map to the invention of Gura. One of ordinary skill in the art would have been motivated to do so in order to give the consumer more efficient searches for local services without looking through thousands of results that are not as relevant (Streich: [0003]).

Regarding Claim 4: Gura in view of Streich discloses the limitations of claim 1 above.
Gura further discloses enable the provider to input days of the week and times when each of the one or more types of services will be available in each of the one or more geographic coverage areas. Gura discloses merchant information, such as operating hours (Gura: [0010]; [0029]).

Regarding Claim 10: Gura in view of Streich discloses the limitations of claim 1 above.
Gura further discloses wherein the one or more types of services related to moving include one or more of loading services, unloading services, packing services, unpacking services, maid services, home cleaning services, rental truck driving services storage container delivery services, storage container pick-up services, storage container loading services and storage container unloading services. Gura discloses the merchant defining the type of products or services offered (Gura: [0010]).
Although the combination of Gura and Streich does disclose types of services offered by the merchant and delivery services, the combination does not explicitly disclose the types of services 
Such modification would not have otherwise affected the invention of the combination of Gura and Streich, and would have merely represented one of numerous types of services that the skilled artisan would have found obvious for the purposes already disclosed in the invention. Notably, Applicant as also failed to persuasively demonstrate the criticality of the claimed types of services.

Regarding Claim 11: Claim 11 recites substantially similar limitations as claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.

Regarding Claim 12: Claim 12 recites substantially similar limitations as claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.

Regarding Claim 13: Claim 13 recites substantially similar limitations as claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 4. Therefore, claim 14 is rejected under the same rationale as claim 4 above.

Regarding Claim 20: Claim 20 recites substantially similar limitations as claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gura (US 20150287084 A1) and Streich (US 20110320319 A1), in view of Roa (US 20120233237 A1), and in further view of Miller (US 5,408,663).

Regarding Claim 5: The combination of Gura and Streich discloses the limitations of claim 1 above.
The combination does not explicitly teach enable the provider to specify how many jobs the provider can schedule for a time category and how many workers the provider has available for those jobs. Notably, however, Gura does disclose the website allowing the merchant to input their information (Gura: [0010]).
To that accord, Roa does teach enable the provider to specify how many jobs the provider can schedule for a time category; Roa teaches a maximum number of order slots for a time (Roa: [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the number of jobs for a time category to the invention of the combination of Gura and Streich. One of ordinary skill in the art would have been motivated to do so in order to gate orders to limit too much access to vendors (Roa: [0065]).

The combination of Gura and Streich, in view of Roa does not explicitly teach enable the provider to specify how many workers the provider has available for those jobs. Notably, however, Gura does disclose the website allowing the merchant to input their information (Gura: [0010]).
To that accord, Miller does teach enable the provider to specify how many workers the provider has available for those jobs. Miller teaches defining the amounts of resources, such as workers, that are available for a task (Miller: col. 2, ln. 54-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the workers available for a job to the invention of the combination of Gura and Streich. One of ordinary skill in the art would have been motivated to do so in order to be able to define the duration and dependencies of the tasks (Miller: col. 2, ln. 50-54).

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.


Claims 6-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gura (US 20150287084 A1) and Streich (US 20110320319 A1), in view of Miller (US 5,408,663), and in further view of Gajakosh (US 20130054296 A1).

Regarding Claim 6: The combination of Gura and Streich discloses the limitations of claim 1 above.
The combination does not explicitly teach enable the provider to input for a type of service a maximum crew size offered and an hourly rate based on the crew size. Notably, however, Gura does disclose the website allowing the merchant to input their information (Gura: [0010]).
To that accord, Miller does teach enable the provider to input for a type of service a maximum crew size offered; Miller teaches defining maximum available resources, such as the number of workers (Miller: col. 1, ln. 51-53).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the maximum number of workers for a job to the invention of the combination of Gura and Streich. One of ordinary skill in the art would have been motivated to do so in order to be able to define the duration and dependencies of the tasks (Miller: col. 2, ln. 50-54).

The combination of Gura and Streich, in view of Miller does not explicitly teach enable the provider to input an hourly rate based on the crew size. Notably, however, Gura does disclose the website allowing the merchant to input their information (Gura: [0010]).
To that accord, Gajakosh does teach enable the provider to input an hourly rate based on the crew size. Gajakosh teaches determining an hourly rate based on the number of employees (Gajakosh: [0125]; [0123]). 


Regarding Claims 7, 16, and 19: Claims 7, 16, and 19 recite substantially similar limitations as claim 6. Therefore, claims 7, 16, and 19 are rejected under the same rationale as claim 6 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gura (US 20150287084 A1) and Streich (US 20110320319 A1), in view of Kagiwada (US 20150149351 A1).

Regarding Claim 8: The combination of Gura and Streich discloses the limitations of claim 3 above.
The combination does not explicitly teach enable the provider to designate a rate based on the number of hours a customer orders. Notably, however, Gura does disclose designating different fees for different zones (Gura: [0033]).
To that accord, Kagiwada does teach enable the provider to designate a rate based on the number of hours a customer orders. Kagiwada teaches specifying a cost determined based on the order quantity of man-hours (Kagiwada: [0181]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the rate based on number of hours ordered to the invention of the combination of Gura and Streich. One of ordinary skill in the art would have been motivated to do so in order to account for time and labor (Kagiwada: [0007]).

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 8. Therefore, claim 17 is rejected under the same rationale as claim 8 above.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Gura (US 20150287084 A1) and Streich (US 20110320319 A1), in view of Moecklin (US 20170256015 A1).

Regarding Claim 9: The combination of Gura and Streich discloses the limitations of claim 3 above.
The combination does not explicitly teach enable the provider to designate a rate based on the day of the week or time for which a customer order is scheduled. Notably, however, Gura does disclose designating different fees for different zones (Gura: [0033]).
To that accord, Moecklin does teach enable the provider to designate a rate based on the day of the week or time for which a customer order is scheduled. Moecklin teaches defining prices based on the time of day or the day of the week (Moecklin: [0027]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the rates based on the day of the week or time the order was scheduled to the invention of the combination of Gura and Streich. One of ordinary skill in the art would have been motivated to do so in order to tier pricing for busier times, such as being more expensive on weekends (Moecklin: [0027]).

Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 9. Therefore, claim 18 is rejected under the same rationale as claim 9 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625